In a paternity proceeding pursuant to Family Court Act article 5, the appeal is from so much of an order of the Family Court, Suffolk County (Willen, J.H.O.), dated August 21, 1995, as directed repayment of the amount which the appellant overpaid in child support by reducing the recalculated child support award by the amount of $20 per week.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s contentions are without merit (see, Coleman v Coleman, 61 AD2d 757, 758; Grossman v Ostrow, 33 AD2d 1006; see also, Matter of Audrey G. v Robert T., 144 Misc 2d 313, 315).
The imposition of sanctions pursuant to 22 NYCRR 130-1.1 (c) is not warranted. Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.